UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                  No. 17-1129


ARMANDO DESPAIGNE ZULVETA,

                Plaintiff - Appellant,

          v.

TC UNLIMITED INCORPORATED; TIM CASE,

                Defendants - Appellees,

          and

STATE AUTOMOBILE MUTUAL INSURANCE COMPANY; PHILPOT LAW
FIRM, PA; STEADMAN HAWKINS CLINIC OF THE CAROLINAS; WILSON
JONES CARTER & BAXLEY PA; ROBERT P. RESTREPO, JR.; STEPHEN R.
BRUNER; IRVIN H. PHILPOT, III; CURTIS ELLIOT; WESLEY J. SHULL,

                Defendants.



                                  No. 17-1707


ARMANDO DESPAIGNE ZULVETA,

                Plaintiff - Appellant,

          v.

TC UNLIMITED INCORPORATED; TIM CASE,

                Defendants - Appellees,
             and

STATE AUTOMOBILE MUTUAL INSURANCE COMPANY; PHILPOT LAW
FIRM, PA; STEADMAN HAWKINS CLINIC OF THE CAROLINAS; WILSON
JONES CARTER & BAXLEY PA; ROBERT P. RESTREPO, JR.; STEPHEN R.
BRUNER; IRVIN H. PHILPOT, III; CURTIS ELLIOT; WESLEY J. SHULL,

                    Defendants.



Appeals from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:15-cv-02880-HMH-KFM;
6:15-cv-02880-HMH)


Submitted: July 31, 2017                                          Decided: August 14, 2017


Before KING, WYNN and FLOYD, Circuit Judges.


No. 17-1129 dismissed; No. 17-1707 affirmed by unpublished per curiam opinion.


Armando Despaigne Zulveta, Appellant Pro Se. Timothy Alan Domin, CLAWSON &
STAUBES, LLC, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       These two appeals are consolidated for our consideration.       In No. 17-1129,

Armando Despaigne Zulveta seeks to appeal the district court’s order denying his first

Fed. R. Civ. P. 60 motion, filed before entry of final judgment and in regard to nonfinal

orders. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

order Zulveta seeks to appeal in this appeal is neither a final order nor an appealable

interlocutory or collateral order. Therefore, we must dismiss this appeal for lack of

jurisdiction.

       In No. 17-1707, Zulveta appeals the district court’s order denying his second Rule

60 motion, which Zulveta filed after entry of final judgment. We have reviewed the

record and conclude that the district court did not abuse its discretion in denying the

motion. See Aikens v. Ingram, 652 F.3d 496, 501 (4th Cir. 2011) (en banc) (identifying

standard of review). Accordingly, we affirm for the reasons stated by the district court.

Zulveta v. TC Unlimited Inc., No. 6:15-cv-02880-HMH-KFM (D.S.C. Apr. 21, 2017). *

       Although we grant leave to proceed in forma pauperis in these appeals, we deny

Zulveta’s request to transfer venue and his motions to recuse. We dispense with oral



       *
         In his informal brief, Zulveta also seeks a writ of mandamus. We reject this
request because a writ of mandamus cannot be used as a substitute for appeal. Bankers
Life & Cas. Co. v. Holland, 346 U.S. 379, 383 (1953).


                                           3
argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                No. 17-1129 DISMISSED
                                                                No. 17-1707 AFFIRMED




                                            4